DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: receiving the workpiece comprising a pattern of metal features in a dielectric layer wherein exposed surfaces of the metal features and exposed surfaces of the dielectric layer together define an upper planar surface; selectively depositing metal caps on the exposed surfaces of the metal features relative to the exposed dielectric material, the selectivity between the metal cap and the dielectric material being based, at least in part, on a higher metal cap layer deposition rate on the metal features than on the dielectric material; selectively forming a barrier layer on the metal caps relative to the exposed dielectric material; ; the selectivity between the metal cap and the dielectric material being based, at least in part, on a higher barrier layer deposition rate on the metal caps than on the dielectric material; selectively depositing a first dielectric material on the exposed surfaces of the dielectric layer to form a recess pattern in the first dielectric material, the selective deposition being based, at least in part, on a deposition rate of the first dielectric material being higher on the exposed surfaces than on the metal caps, the recess pattern comprising a sidewall including a portion of the first dielectric material; treating the workpiece to expose the metal caps at bottom surfaces of the recess pattern; and depositing an etch stop layer over the recess pattern (claims 1-7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 10,529,618) disclose a pattern of metal features in a dielectric layer wherein exposed surfaces of the metal features and exposed surfaces of the dielectric layer together define an upper planar surface; and selectively depositing a first dielectric material on the exposed surfaces of the dielectric layer to form a recess pattern in the first dielectric material and depositing an etch stop layer over the recess pattern. However Lu et al. fails to disclose selectively depositing metal caps on the exposed surfaces of the metal features relative to the exposed dielectric material, the selectivity between the metal cap and the dielectric material being based, at least in part, on a higher metal cap layer deposition rate on the metal features than on the dielectric material; selectively forming a barrier layer on the metal caps relative to the exposed dielectric material ; the selectivity between the metal cap and the dielectric material being based, at least in part, on a higher barrier layer deposition rate on the metal caps than on the dielectric material;  treating the workpiece to expose the metal caps at bottom surfaces of the recess pattern. 
Tapily et al. (US 11,031,287) disclose forming the metal cap on the metal feature but fails to disclose selectively forming a barrier layer on the metal caps relative to the exposed dielectric material; ; the selectivity between the metal cap and the dielectric material being based, at least in part, on a higher barrier layer deposition rate on the metal caps than on the dielectric material; selectively depositing a first dielectric material on the exposed surfaces of the dielectric layer to form a recess pattern in the first dielectric material, the selective deposition being based, at least in part, on a deposition rate of the first dielectric material being higher on the exposed surfaces than on the metal caps, the recess pattern comprising a sidewall including a portion of the first dielectric material; treating the workpiece to expose the metal caps at bottom surfaces of the recess pattern; and depositing an etch stop layer over the recess pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817